Filed 10/10/13 P. v. Gaston CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B245854

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA090315)
         v.

CHAREE GASTON,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
James Pierce, Judge. Affirmed.


         Penners Bergen and Ann Bergen, under appointment by the Court of Appeal, for
Defendant and Appellant.


         No appearance for Plaintiff and Respondent.
       Appellant Charee Gaston appeals from a judgment of conviction after a jury found
him guilty on count one of second degree robbery. Counts two and three were dismissed.
Appellant had suffered four prior prison convictions. The trial court sentenced appellant
to seven years in state prison, awarded presentence conduct credits, and imposed fees and
fines. His appointed counsel filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d
436 (Wende), raising no issues. We notified appellant he could file a supplemental brief
within 30 days of the date his counsel filed the Wende brief. Appellant has not filed a
supplemental brief. We affirm.
                               STATEMENT OF FACTS
       While victim Romero was sitting in his truck at a 76 gas station he was
approached by appellant who offered to sell him a laptop. Romero refused stating he
could not afford one. Appellant then asked Romero for some change. Romero gave him
some pennies and nickels. Appellant said that was not enough and told Romero, “you
better give me your money. If you don’t give me money, I’m going to shoot you.” At
that point Romero felt scared. He thought he was going to get killed. He thought
appellant was on drugs and not thinking right by the way he was moving.
       Appellant then told Romero to get out of his vehicle, go inside the gas station and
get money out of the ATM. As Romero was going into the gas station he told appellant
he had money to give him. He gave appellant $120. Appellant took the money and left.
       Victim Romero identified appellant at trial.
                                      DISCUSSION
       We appointed counsel to represent appellant on this appeal. After review of the
record, appellant’s counsel filed an opening brief requesting this court review the record
independently pursuant to Wende, supra, 25 Cal.3d at page 441. We have examined the
entire record and are satisfied that no arguable issues exist. Moreover, we are fully
satisfied that appellant’s counsel has fulfilled her responsibilities under Wende. (Wende,
supra, 25 Cal.3d at p. 441).




                                             2
                                DISPOSITION
    The judgment is affirmed.


                                         FLIER, J.
WE CONCUR:




    RUBIN, Acting P. J.




    GRIMES, J.




                                     3